
	
		II
		112th CONGRESS
		1st Session
		S. 976
		IN THE SENATE OF THE UNITED STATES
		
			May 12, 2011
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To extend the designation of Monroe County, Pennsylvania,
		  as a HUBZone, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Monroe County HUBZone Act of
			 2011.
		2.HUBZone
			 designationFor purposes of
			 the Small Business Act (15 U.S.C. 631 et seq.), Monroe County, Pennsylvania,
			 shall be a HUBZone until not earlier than October 1, 2014.
		
